Citation Nr: 0506033	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-33 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  

2.  Entitlement to service connection for a kidney 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.  

3.  Entitlement to service connection for bilateral knee 
joint pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.  

4.  Entitlement to service connection for hand joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  

5.  Entitlement to service connection for throat blockage, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
April 1993.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision, in 
which the RO denied the veteran's claims for service 
connection for headaches, a stomach disability, kidney 
disability, bilateral knee joint pain, hand joint pain, and a 
throat blockage.  The veteran filed a notice of disagreement 
(NOD) in August 1995, and the RO issued a statement of the 
case (SOC) later in August 1995.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 1995, with respect to his 
claims for service connection for headaches, bilateral knee 
joint pain, hand joint pain, and throat blockage.  The 
veteran's representative filed a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) in November 1995, 
accepted as a substantive appeal with respect to those claims 
for service connection for a stomach disability and kidney 
disability.  

In May 1998, the Board remanded the veteran's claims to the 
RO for additional development, to include consideration of 
the veteran's claims under the theory that such claimed 
disabilities were the result of Persian Gulf service and due 
to an undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 1991 
and 2002); 38 C.F.R. § 3.317 (1996 and 2004).  

Following completion of the development requested by the 
Board, in a June 2003 rating decision, the RO granted service 
connection for erosive esophagitis with gastroesophageal 
reflux disease (stomach disability) and also for right middle 
finger traumatic arthritis, awarding a noncompensable ratings 
for each disability, effective February 6, 1995.  As the 
benefit sought on appeal with respect to the claim for 
service connection for a stomach disability has been granted, 
that matter is no longer in appellate status.  

The RO subsequently continued denial of the veteran's claims 
for service connection headaches, bilateral knee joint pain, 
hand joint pain, a kidney disability, and throat blockage (as 
reflected in a June 2003 supplemental SOC (SSOC)).  
Thereafter, the RO certified the veteran's appeal to the 
Board in January 2004.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
February 2005 Informal Hearing Presentation, the veteran's 
representative discussed the veteran's diagnosis for 
depression and the fact that the etiology of that disability 
had not been determined.  To the extent that the 
representative may be raising a claim for service connection 
for depression, the Board points out that, as that matter has 
not been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  





REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on each of these claims.    

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
Veterans Claims Assistance Act of 2000 (VCAA) notice and duty 
to assist provisions, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom, as well as the duty to identify the evidence and 
information necessary to substantiate the veteran's claims on 
appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio, 16 Vet. App. 183,187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA notice 
requirements is warranted.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice letter should also request that the veteran submit all 
medical evidence pertinent to his claims on appeal that is in 
his possession.  If the veteran responds, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

Additionally, the Board notes that the veteran requested that 
the RO obtain medical records from "General Surgeons of 
Kankakee County," submitting to the RO a signed VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for this purpose.  In a 
letter dated in September 1999, the RO requested records from 
General Surgeons of Kankakee County.  Later in September 
1999, General Surgeons of Kankakee County notified the RO 
that it did not have any records associated with treatment of 
the veteran.  The claims file does not reflect that the RO 
has notified the veteran of this fact.  The Board notes that 
VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e) (2004).  Under these circumstances, the RO 
should take the necessary action to notify the veteran and 
his representative of the records that have not been received 
from General Surgeons of Kankakee County, under the current 
procedures set forth in 38 C.F.R. § 3.159(e), and afford them 
the appropriate time period for response. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Finally, the Board notes, in passing, that on July 3, 2003, 
the Chicago RO received from the veteran notice that he had 
moved from Illinois to Wisconsin.  The veteran's notice 
included his new address in Wisconsin.  On July 9, 2003, the 
Chicago RO transferred the veteran's claims file to the 
Milwaukee RO, where it was received on July 10, 2003.  In a 
subsequent July 23, 2003, letter from the Milwaukee RO, the 
veteran was notified that his claims file was being 
transferred back to the Chicago RO.  The letter was addressed 
to the veteran at his previous address in Illinois.  No 
further correspondence from the veteran regarding any move 
back to Illinois from Wisconsin is noted in the claims file.  
While the matters on appeal are in remand status, the Chicago 
RO may wish to clarify the veteran's current address of 
record, and take any necessary action based on the veteran's 
response.  



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take appropriate action 
to clarify the veteran's current address, 
and take any necessary action based on 
the veteran's response, as appropriate.

2.  The RO should take the necessary 
action to notify the veteran and his 
representative that no records from 
General Surgeons of Kankakee City have 
been received, under the current 
procedures set forth in 38 C.F.R. § 
3.159(e) (2004), and afford them the 
appropriate time period for response.  

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims currently on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any identified medical records.  
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claims that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford the veteran and his 
representative the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




